United States Court of Appeals
                                                                         Fifth Circuit

                                                                      FILED
                                                                    April 12, 2005
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                Charles R. Fulbruge III
                          _____________________                        Clerk
                               No. 04-50177
                          _____________________

UNITED STATES OF AMERICA
                   Plaintiff - Appellee

   v.
JAIRO DARLENY MINERO-MENDEZ
                   Defendant - Appellant
____________________________________________________
                            Case No. 04-50906
UNITED STATES OF AMERICA
                   Plaintiff - Appellee

   v.
JOSE ISRAEL LOBOS
                   Defendant - Appellant



                           ---------------------
          Appeals from the United States District Court for the
                    Western District of Texas, Del Rio
                             DR-03-CR-562-1-AML
                           ---------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*


      IT IS ORDERED that the Appellee’s unopposed motion to vacate



      *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
the sentences is GRANTED.

      IT IS FURTHER ORDERED that the Appellee’s unopposed motion

to   remand     the   cases   to   district    court   for   resentencing   is

GRANTED.

      IT   IS    FURTHER      ORDERED   that    the    Appellee’s   unopposed

alternative motion to extend time to file the Appellee’s brief

fourteen (14) days from the Court’s denial of the Appellee’s

motion to vacate and remand is DENIED as unnecessary.